Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 1:20-cv-23242-BB

   UNITED STATES OF AMERICA ex rel. SEDONA
   PARTNERS LLC,

                  Plaintiff,

          vs.

   ABLE MOVING & STORAGE, INC.; ARPIN
   INTERNATIONAL GROUP, INC; CARTWRIGHT
   INTERNATIONAL VAN LINES, INC.; COLEMAN
   AMERICAN MOVING SERVICES, INC.; DEWITT
   COMPANIES LIMITED, LLC; HILLDRUP
   COMPANIES, INC.; J.K. MOVING & STORAGE
   INC.; NEW WORLD INTERNATIONAL, LTD.;
   PARAMOUNT TRANSPORTATION SYSTEMS;
   PAXTON VAN LINES, INC.; AND WESTERN
   EXPRESS FORWARDING, LLC,

                  Defendants.


               RELATOR SEDONA PARTNERS LLC’S OPPOSITION TO
           DEFENDANT CARTWRIGHT INTERNATIONAL VAN LINES, INC.’S
                MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                     I.     INTRODUCTION

         This is a qui tam case alleging that Defendant Cartwright International Van Lines, Inc.

  (“Cartwright”) and other private shipping companies known as a “Transportation Service

  Providers,” (“TSPs”) submitted fraudulent bids to obtain shipping contracts through the United

  States Department of State (“DOS”) under the supervision and guidance of the United States

  General Services Administration (“GSA”). Specifically, Relator alleges that from approximately

  2008 through 2018, Defendant TSPs carried-out a fraudulent scheme wherein hundreds of millions

  of dollars were illegally taken from taxpayers, American workers, and American companies

  because foreign flag vessels were routinely and illegally used by the TSPs, instead of U.S. flag

  vessels, in violation of longstanding “America-First” policies. The scheme was carried out through

  two false submissions to the government: First, Defendant TSPs, including Cartwright, submitted

  fraudulent low-ball bids in order to capture awards for very competitive shipping routes, referred
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 2 of 23




  to as “lanes,” across international waters. Second, in order to profit on their low-ball bids,

  Defendants submitted thousands of false foreign flag waivers, requesting permission to use lower

  costing foreign flag vessels, by fraudulently certifying that no U.S. flag vessels were available to

  carry-out shipments and/or that a foreign flag vessel was necessary to meet delivery requirements.

  These waivers were routinely granted to Defendants, resulting in hundreds of millions of dollars

  going to foreign companies instead of American companies.

           Cartwright’s motion to dismiss fails. First, Relator has pled facts sufficient to meet the

  Rule 9(b) requirement of particularity and has shown reliable indicia that claims were fraudulently

  submitted and presented. Second, the public disclosure bar is inapplicable as there was no public

  disclosure of the allegations or transactions at issue.

           Law abiding American businesses, which federal law prioritizes, have been locked out of

  shipping lane contracts because of this fraudulent scheme. Accordingly, Relator respectfully

  requests Cartwright’s motion to dismiss be denied, or in the alternative, Relator be given leave to

  amend.

                                  II.     STATEMENT OF FACTS

           A.     The Federal Centralized Household Goods Traffic Management Program

                  (“CHAMP”) and the “America-First” Policy

           Defendant Cartwright provides transportation and logistics services. It is based in

  Grandview, Missouri. The Company offers domestic and international residential and military

  household goods moving, relocation services, global logistics, freight forwarding, and mobility

  solutions. Cartwright is the leading provider of United States military moving services. (First

  Amended Compl. (“FAC”) ¶ 16.)

           The DOS has 307 U.S embassies, consulates, and diplomatic missions around the world

  that require a shipping service for relocation of civilian executive branch employees’ Household

  Goods (“HHG”). (FAC ¶ 29.) The shipping services often include moving services, home sale

  services, property management, and office relocation assistance. Many federal civilian offices pay

  for and assist their employees and families in relocating and moving their belongings through a

                                                    2
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 3 of 23




  GSA program—the Centralized Household Goods Traffic Management Program (“CHAMP”).

  (FAC ¶ 2.) Shipping providers, or TSPs, participate in the CHAMP program and compete for

  shipping contract awards. In providing these shipping services, participants are subject to various

  strict guidelines and requirements that are overseen and set forth in DOS, GSA, and federal laws

  and regulations. (FAC ¶ 2.)

         One of the key requirements TSPs must follow is the “America-First” policy, which is

  based on federal maritime and cargo laws. (FAC ¶ 2.) This policy requires that the companies

  use, and work with, “U.S. flag vessels” (American shipping carriers), except in unique
  circumstances where a waiver is obtained for use of a “foreign flag vessel.” (FAC ¶ 2.) Foreign

  flag vessels are much cheaper than American carriers, and do not follow U.S. laws and customs.

  (FAC ¶ 2.) For example, U.S. flag carriers are required to have U.S. Citizen crews and pay payroll

  taxes, and crew members pay U.S. income taxes. (FAC ¶ 2.) U.S. flag carriers are subject to

  Coast Guard regulations and environmental regulations, and U.S. flag carrier ships must be built

  (with some exceptions) and repaired in U.S. shipyards. (FAC ¶ 2.) This “America-First” policy

  has been in place for decades and is codified in multiple federal statutes, regulations, and

  guidelines. (FAC ¶ 3.)

         With 225 embassies and consulates around the world, DOS uses this program thousands

  of times per year to relocate DOS employees by shipping their belongings both domestically and

  internationally. (FAC ¶ 4.) GSA is in charge of administering the CHAMP program. (FAC ¶

  29.) The program operates through using TSPs, which are qualified and credentialed American

  private shipping companies vetted by GSA. (FAC ¶ 29.) The TSPs must apply to GSA for

  approval to participate in the program. (FAC ¶ 29.)

         CHAMP is subdivided into two separate programs – Domestic and International. (FAC ¶

  30.) The Domestic program handles both interstate and intrastate shipments between locations in

  the continental United States and Alaska. (FAC ¶ 30.) The International program covers

  shipments between the continental United States and locations elsewhere in the world, including



                                                  3
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 4 of 23




  Hawaii, Guam, Puerto Rico, the Virgin Islands, and foreign countries. (FAC ¶ 30.) Each program,

  Domestic and International, requires a separate application. (FAC ¶ 31.)

         GSA evaluates TSPs based on their financial stability, business experience, quality

  assurance, and knowledge of the Household Goods Tender of Service (“HTOS”), which is set forth

  by GSA and provides the rules and requirements for performing services as a provider in CHAMP.

  (FAC ¶ 31.)

         Each participating TSP must submit either a domestic or international application

  worksheet           form.      See          https://www.gsa.gov/travel/agency-services/employee-
  relocation/household-goods-transportation/for-transportation-service-providers/approval-

  requirements at FAC ¶ 32. Included in this form is the HTOS Questionnaire, which asks about

  provisions in the HTOS. (FAC ¶ 32.) In order to attain GSA International Approval, a TSP must

  file and attest to the answers contained in the HTOS Tender of Service Questionnaire. If shipping

  internationally, a TSP will have to answer the International HTOS Questionnaire. (FAC ¶ 32.)

                 1.       Request for Offers (“RFOs”) and the bidding process.

         Every year, GSA issues a Request for Offers (“RFOs”) to all TSPs approved to participate

  in CHAMP. (FAC ¶ 33.)         The RFOs solicit rate proposals from TSPs for both domestic and

  international shipping lanes. (FAC ¶ 33.)   During subsequent bidding periods, TSPs may submit

  offers to provide household goods transportation services to federal civilian agencies. (FAC ¶ 33.)

  The rate offers are restricted to the GSA-approved scope of operation (e.g., only TSPs approved

  to participate in the international program can propose rates for international shipping lanes).

  (FAC ¶ 33.)    Certain federal civilian agencies, including DOS, have additional reporting and

  shipping requirements for the transportation of employees’ household goods. (FAC ¶ 34.) These

  agencies regularly work with GSA to promulgate Standing Route Orders (“SROs”), which outline

  the additional requirements. The SROs are then issued in conjunction with the annual RFO

  solicitation process. (FAC ¶ 34.) TSPs submitting offers for shipping lanes subject to SROs must

  abide by the requirements stated in both the RFO and SROs. (FAC ¶ 34.)



                                                   4
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 5 of 23




         Once a TSP has been federally approved for either international or domestic shipments by

  GSA to participate in CHAMP, the participating TSPs selected take full responsibility and agree

  to all federal rules and requirements outlined in the HTOS guidelines. (FAC ¶ 35.) Once the

  applicable bidding period closes, GSA evaluates the various rate offers, or bids, for each shipping

  lane and awards contracts to TSPs with the most competitive offers. (FAC ¶ 36.) TSP rate offers

  are evaluated and selected according to GSA’s Value Index (“VI”) system, which assesses offers

  based on the TSP’s prior service performance, as well the attractiveness of its proposed rates.

  (FAC ¶ 36.) To calculate prior service performance, GSA employs a Customer Satisfaction Index

  (“CSI”), which, using data from the previous twelve-month period, measures employee and agency

  satisfaction with a given TSP’s service in comparison to the average level of performance. (FAC

  ¶ 36.) If data is unavailable for a given TSP, that TSP will be considered unindexed and its prior

  service performance will not be a factor in the evaluation of its submitted rate offers. (FAC ¶ 36.)

  The TSP with the lowest applicable GSA tariff or tender is awarded a single factor rate (SFR), the

  rate used in computing the accepted transportation for the award. (FAC ¶ 37.) The TSP’s rate

  offer for the surface HHG is represented by a percentage as a single factor rate based on Base-Line

  Rates. (FAC ¶ 37.)

                 2.      Certified waivers for using foreign flag vessels
         Among other RFO requirements, TSPs shipping goods internationally must use U.S. flag

  vessels for the ocean portion of overseas shipments. (FAC ¶ 38.)        If a U.S. flag vessel is not

  available to provide the required service, TSPs can request permission to use foreign flag vessels

  prior to shipment. (FAC ¶ 38.) To request permission, a TSP must submit to DOS a “Request for

  Approval of Use of a Foreign Flag Vessel.” (FAC ¶ 38.) It also must certify in writing that US

  flag shipping is not available or that the use of the foreign flag shipping is necessary to meet

  delivery requirements. (FAC ¶¶ 38; see also ¶ 41 for examples of the waiver forms.)

         The use of U.S. flag vessels is more expensive than the use of foreign flag vessels. (FAC

  ¶ 39.) As a result, TSPs applying for waiver of the U.S. flag vessel requirement must also submit

  supporting documentation of any changes in the original proposed rate due to the use of foreign

                                                   5
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 6 of 23




  flag shipping. (FAC ¶ 39.) In the result of an increase or decrease of original rates awarded, a

  TSP is required to submit documentation of differences in rates between the foreign vessel rate

  and the rate originally awarded. (FAC ¶ 40.)

                3.      U.S. General Services Administration’s Household Goods Tender of

                        Services (“HTOS”)

         Pursuant to statute and regulations, GSA oversees and sets forth the governing guidelines

  and regulations TSPs are subject to as CHAMP participants. (FAC ¶ 42.) GSA sets forth these

  guidelines pursuant to the U.S. General Services Administration’s Household Goods Tender of

  Service (“HTOS”). (FAC ¶ 42.) The HTOS provides that all participants in the program agree to

  be bound by the HTOS terms and conditions. (See FAC ¶ 43, HTOS, Aug. 2010 Ed.)

         The HTOS further provides,

         [t]he TSP shall use vessels of United States registry for the ocean portion of overseas
         shipments and book shipments for container or below deck stowage. However, when it is
         determined that the use of a vessel of United States registry will not provide the required
         service, the TSP shall request permission to use a Foreign Flag vessel prior to start of
         shipment.

         Requests for permission to use a Foreign Flag vessel shall be made to RTO on the form
         ‘Request for Approval of Use of a Foreign Flag Vessel’ (see Appendix C). Approval will
         be granted only when the TSP certifies in writing that US flag shipping is not available or
         the use of foreign flag shipping is necessary to meet delivery requirements.
         (FAC ¶ 43, HTOS, Aug. 2010 Ed.)

         Further, the HTOS provides detailed rate information relating to foreign flag vessels:

         Adjustments in rates will be permitted when rate differentials are involved due to the use
         of Foreign Flag Shipping. A Justification Certificate (see Appendix C) is required for the
         use of a Foreign Flag vessel. When increases or decreases occur in rates due to the use of
         Foreign Flag Shipping, billing and documentation submitted in connection with the GBL
         shipment will have differences between the Foreign Flag vessel rate and the rate used in
         computing the accepted transportation single factor rate (SFR). The ocean freight bill
         which must be submitted to support each GBL and the rate will be adjusted in favor of the
         TSP or the Government on the basis of this bill.

  (FAC ¶ 44.)




                                                  6
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 7 of 23




         Further, the International HTOS Questionnaire that all aspiring TSPs must complete which

  reemphasizes the importance of these requirements, asks the following questions:

                 33.    When determined that the use of a vessel of the United States registry will
                        not provide the required service, the participant will request permission to
                        use foreign flag vessel prior to start of movement. (TRUE)

                 100.   Adjustments in rates will not be permitted when rate differentials are
                        involved due to the use of Foreign Flag Shipping. (FALSE)

  (FAC ¶ 45.) International HTOS Questionnaire, HHG International Application at

  https://www.gsa.gov/travel/agency-services/employee-relocation/household-goods-

  transportation/for-transportation-service-providers/approval-requirements .)

         B.      The Scheme

                 1.     Part One: The submission of the low-ball bids.

         As explained above, twice a year, TSPs can submit bids through the RFO process for an

  award of different shipping lanes (e.g., D.C to China, Miami to the United Kingdom, etc.) (FAC

  ¶ 50.) DOS has 225 embassies and consulates worldwide, therefore, there are thousands of lanes

  at issue. One or more TSPs are awarded each lane. Once a lane award is secured through GSA,

  DOS managers arranging an employee move are required to use one of the TSPs that have been

  awarded the lane. (FAC ¶ 50.) The process is highly competitive and companies such as

  Defendants submit low-ball bids to capture the lane awards. (FAC ¶ 51.) In fact, the rates

  submitted by Defendants are so low they could only be cost-effective if they intend to unlawfully

  use cheaper foreign flag cargo vessels. (FAC ¶ 51.) Defendants have no intention of using the

  more expensive American carriers, knowing DOS will not audit the submissions. (FAC ¶ 51.)

  Defendants, through the rigged bids, are awarded the most lucrative lanes and lock out law-abiding

  competition. (FAC ¶ 51.)

         The below examples of submissions to obtain lane awards highlight low-ball bidding

  practices for what is known as the surface, or “ocean-going” portion of the shipment lanes from

  Washington D.C. to London. (FAC ¶ 52.) The fair market rate of transport for that portion of the


                                                  7
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 8 of 23




  lane should have been approximately $7,200 at that time. (FAC ¶ 52.) These fair market amounts

  are based on standard costs that all Defendants would be subject to. (FAC ¶ 52.) There is very

  little variability between TSPs as far as the costs that they must incur for such shipments. (FAC ¶

  52.) This is because most of the work of the shipment is done by other companies—i.e., sub-

  contractors. (FAC ¶ 52.) Most notably, none of the TSPs have their own ocean shipping vessels,

  and therefore all must use the relatively small set of ocean shipping companies.

         Despite this standard cost range of $7,200 for the Washington D.C. to London surface or

  ocean-going portion of the lane, the companies below submitted bids approximately 25% below

  those market rates. (FAC ¶ 53.)
         With respect to Defendant Cartwright, for example, in 2019, it submitted a rate of $11,209

  for the Washington D.C. to the United Kingdom lane. (FAC ¶ 65.) Factoring in the use of a U.S.

  Flag carrier, the cost of shipment on this lane would be $15,730—significantly more than

  Cartwright’s rate. (FAC ¶ 65.) Cartwright would only be able to make a profit on a rate of $11,209

  if it knew in advance that it intended to use foreign flag carriers, which would lower its cost to

  $9,965. (FAC ¶ 65.)

         In another example, Cartwright submitted a rate of $12,284 for the Washington D.C. to the

  United Kingdom lane. (FAC ¶ 66.) Factoring in the use of a U.S. Flag carrier, the cost of shipment

  on this lane would be $15,315—significantly more than Cartwright’s rate.              (FAC ¶ 66.)

  Cartwright would only avoid losing money on a rate of $12,284 if it knew in advance that it

  intended to use foreign flag carriers, which would lower its cost. (FAC ¶ 66.)

                 2.      Part Two: Submission of fraudulent flag waivers.

         In order to profit on the low-ball bids, Defendants needed to falsely certify the need to use

  foreign carriers, which are must cheaper, by submitting the required waiver form to DOS. Pursuant

  to the laws cited above, and the GSA contract, each TSP certifies that the waiver request is accurate

  and truthful as submitted. (FAC ¶ 70.) The guidelines and GSA contract make clear that foreign

  flag vessels are meant to be the rare exception to the rule requiring U.S. flag vessels. “Approval

  will be granted only when the TSP certifies in writing that a U.S. flag carrier is unavailable or the

                                                   8
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 9 of 23




  use of foreign flag shipping is necessary to meet delivery requirements.” (FAC ¶ 71.) Defendant

  Cartwright and others relied on DOS’s inability to audit these waivers so they could continue to

  use cheaper foreign vessels and secure lanes with low-ball bids. (FAC ¶ 72.) They knowingly

  submitted thousands of fraudulent waivers claiming U.S. flag vessels were not available, when in

  fact they were. (FAC ¶ 72.) As a result, law-abiding TSPs have been locked out of shipping lanes

  and have been unable to compete with these companies’ unscrupulous practices.

           Further evidence shows that Defendants abandoned the scheme for fear of DOS uncovering

  the fraud. In 2018, Relator and others began raising concerns about the fraudulent practices. (FAC

  ¶ 73.)    As a result, DOS began reemphasizing the U.S. flag requirements during industry

  conferences and through DOS publications. (FAC ¶ 73.) On March 27, 2019, DOS held a

  mandatory TSP meeting. Emanuel (Manny) Hazel was introduced as the Manager of Foreign Flag

  Waivers, a newly created position amidst the crackdown to show DOS’s recognition of the flagrant

  abuse of the CHAMP program through submission of fraudulent bids and waivers. (FAC ¶ 73.) In

  response, some Defendants have recently stopped carrying out the scheme in fear of a crackdown.

  The chart included at paragraph 74 of the FAC shows this shift—where some Defendant

  companies barely broke-even or made a minor profit after switching to U.S. flag vessels. Other

  companies’ rates skyrocketed for fear of DOS uncovering the fraud. (FAC ¶ 74.)

           Communication between top executives further evidences the fraud. In a late 2019 meeting

  between Dawn Fontano of Crown Moving and Daniel Johnson, Director of Customer Service at

  Defendant Worldwide Moving & Storage, New World Van Lines, Johnson admitted that New

  World had “lost a huge amount of money” since paring back their use of foreign flag vessels.

  Johnson admitted that abandoning the scheme impacted 40% of their international business. (FAC

  ¶ 79.)

                                    III.   LEGAL STANDARD

           A.     The False Claims Act Must be Interpreted Liberally and Construed Broadly

           The False Claims Act is intended to reach all types of fraud, without qualification, that

  might result in financial loss to the Government.... The Court has consistently refused to accept a

                                                   9
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 10 of 23




   rigid, restrictive reading.” U.S. ex rel. Sanchez v. Abuabara, No. 10-61673-CIV, 2012 WL 254764,

   at *6 (S.D. Fla. Jan. 27, 2012) (citations and internal quotations omitted); see also United States v.

   AJB, No. CA 09-621-KDC, 2010 WL 3748249, *3 (S.D. Ala. Sept. 1, 2010), report and

   recommendation adopted sub nom. United States v. AJB Liab. Co., No. CIV.A. 09-00621-KD-C

   (S.D. Ala. Sept. 17, 2010) (quoting United States ex rel. Loughren v. Unum Group, 613 F.3d 300

   (1st Cir. 2010) (“The FCA ‘covers all fraudulent attempts to cause the government to pay out sums

   of money.’”); S. REP. NO. 111–10, at 10 (2009) (noting that the FCA is “[o]ne of the most

   successful tools for combating waste and abuse in Government spending,” the “effectiveness” of

   which “has recently been undermined by court decisions limiting the scope of the law”).

          Indeed, the Act “has as its core function the promotion of transparency and honesty

   amongst government contractors.” United States v. Dynamics Research Corp., No. 03cv11965–

   NG, 2008 WL 886035, at *8 (D. Mass., March 31, 2008). The goal of the FCA generally is to

   ensure integrity in government contracting, and the statute embodies “the maxim that [people]

   must turn square corners when they deal with the Government.” United States ex rel. Compton v.

   Midwest Specialties, Inc., 142 F.3d 296, 302 (6th Cir. 1989).

                  1.      The Eleventh Circuit standard for False Claims Act complaints under

                          Rule 12 and Rule 9.

          The Eleventh Circuit has stated that Rule 9(b) serves an important purpose in fraud actions

   in part by alerting defendants to the precise misconduct with which they are charged. Ziemba v.

   Cascade Int'l., Inc., 256 F.3d 1194, 1202 (11th Cir. 2001). “The application of Rule 9(b), however,

   must not abrogate the concept of notice pleading.” Ziemba, 256 F.3d at 1202 (citations omitted)

   (emphasis added); see also Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010) (“To survive a

   Rule 12(b)(6) motion to dismiss, the complaint does not need detailed factual allegations ... but

   must give the defendant fair notice of what the plaintiff's claim is and the grounds upon which it

   rests.”). The “Court must not allow the application of Rule 9(b) to vitiate the overall concept of

   notice pleading.” Associated Indus. Ins. Co. v. Advanced Mgmt. Servs., Inc., No. 12-CV-80393-

   KAM, 2013 WL 1149668, *8 (S.D. Fla. Mar. 19, 2013) (citation omitted).

                                                    10
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 11 of 23




           “The Eleventh Circuit evaluates ‘whether the allegations of a complaint contain sufficient

   indicia of reliability to satisfy Rule 9(b) on a case-by-case basis.’” U.S. ex rel. Mastej v. Health

   Mgmt. Assocs., Inc., 591 Fed. Appx. 693, 704 (11th Cir. 2014) (citations omitted). “Providing

   exact billing data—name, date, amount, and services rendered-or attaching a representative sample

   claim is one way a complaint can establish the necessary indicia of reliability that a false claim

   was actually submitted. . . However, there is no per se rule that an FCA complaint must provide

   exact billing data or attach a representative sample claim.” Mastej, 591 Fed. Appx. at 704

   (emphasis added); see also Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1512 (11th Cir. 1988)

   (“Allegations of date, time or place satisfy the Rule 9(b) requirement that the circumstances of the

   alleged fraud must be pleaded with particularity, but alternative means are also available to satisfy

   the rule.”)

           Indeed, the Rule 9(b) particularity requirement “must be read in conjunction with Federal

   Rule of Civil Procedure 8’s directives that a complaint need only provide a short and plain

   statement of the claim,” and courts considering motions to dismiss for failure to plead fraud with

   particularity “should always be careful to harmonize the directives of [R]ule 9(b) with the broader

   policy of notice pleading found in Rule 8.” Hill v. Morehouse Medical Associates, Inc., No. 02–

   14429, 2003 WL 22019936, *3 (11th Cir. Aug. 15, 2003) (citations and internal quotation marks

   omitted). In other words, the two pleading standards are considered together, such that “[i]n an

   action under the False Claims Act, Rule 8’s pleading standard is supplemented but not supplanted

   by Federal Rule of Civil Procedure 9(b).” Urquilla-Diaz v. Kaplan University, 780 F.3d 1039,

   1051 (11th Cir. 2015) (emphasis added).

           Further, the Supreme Court has made clear that a complaint need only allege “enough facts

   to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   570 (2007), or allege sufficient facts to “raise a right to relief above the speculative level.” Id. at

   555. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than




                                                     11
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 12 of 23




   a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 672, 678

   (2009) (quoting Twombly). 1

                                           IV.     ARGUMENT

           A.      Relator Pleads Fraud with the Required Particularity

           As stated above in Section III, the Eleventh Circuit has reiterated that while FCA cases

   must be pled with particularity, there is not an exact formula for what must be pled in each case.

   Indeed, United States ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1308–09 (11th

   Cir. 2002), relied upon by Cartwright, provided examples of the types of information that might

   help a plaintiff plead the submission of a claim with particularity, yet cautioned that Rule 9(b)

   “does not mandate all of this information for any of the alleged claims.” Id. at 1312 and n.21.

                   1.      The “Who” and “What” Has Been Properly Pled

           Relator has sufficiently pled “who” made the claims—multiple corporate defendants,

   including Cartwright, submitted or presented the false claims through the GSA.

           Relator has also adequately alleged “what” occurred. As the authorities Cartwright rely

   upon provide, Rule 9(b) requires that a FCA complaint contain “some indicia of reliability” that a

   false claim was actually submitted to the government. Clausen, 290 F.3d at 1311. However,

   contrary to Cartwright’s argument, exact billing data is not required to properly plead a violation

   1
     Other circuits also have made clear the trend that the pleading standard for FCA cases must be
   liberal. “If there are two alternative explanations, one advanced by defendant and the other
   advanced by Relator, both of which are plausible, Relator’s complaint survives a motion to
   dismiss under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011), cert. denied,
   132 S. Ct. 2101 (2012). Accordingly, a relator “need not rule out all possible innocent
   explanations.” In re Automotive Parts Antitrust Litigation, 2014 WL 840272 (E.D. Mich. 2014).
   For example, in United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009),
   the Fifth Circuit held that “[t]he particular circumstances constituting the fraudulent presentment
   are often harbored in the scheme . . .” and the details of a scheme to submit false claims “paired
   with reliable indicia that lead to a strong inference that claims were actually submitted” are
   sufficient for stating an FCA claim. Other circuits have followed suit. See, e.g., Ebeid v.
   Lungwitz, 616 F.3d 993 (9th Cir. 2010) (“We do not embrace the district court’s categorical
   approach that would, as a matter of course, require a relator to identify representative examples
   of false claims to support every allegation . . . . [I]t is sufficient to allege “particular details of a
   scheme to submit false claims paired with reliable indicia that lead to a strong inference that
   claims were actually submitted.”)
                                                       12
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 13 of 23




   of 31 U.S.C. § 3729(a)(1)(A) or (a)(1)(B). (See Motion to Dismiss at 8.) As provided above in

   Section III, “[t]he Eleventh Circuit evaluates ‘whether the allegations of a complaint contain

   sufficient indicia of reliability to satisfy Rule 9(b) on a case-by-case basis.’” Mastej, 591 Fed.

   Appx. at 704 (citations omitted).

          Indeed, “[p]roviding exact billing data—name, date, amount, and services rendered-or

   attaching a representative sample claim is one way a complaint can establish the necessary indicia

   of reliability that a false claim was actually submitted.” Id. “However, there is no per se rule that

   an FCA complaint must provide exact billing data or attach a representative sample claim.” Mastej,

   591 Fed. Appx. at 704; see also Clausen, 290 F.3d at 1312 & n.21 (listing some of the types of

   information that might help a plaintiff plead the submission of a claim with particularity but

   cautioning that Rule 9(b) “does not mandate all of this information for any of the alleged claims”);

   Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1512 (11th Cir. 1988) (“Allegations of date, time

   or place satisfy the Rule 9(b) requirement that the circumstances of the alleged fraud must be

   pleaded with particularity, but alternative means are also available to satisfy the rule.”); U.S. ex

   rel. Lockhart v. Gen. Dynamics Corp., 529 F. Supp. 2d 1335, 1341 (N.D. Fla. 2007) (“[O]ne cannot

   give the date of an event that did not happen, or identify the person who made a disclosure that

   was not made. The complaint specifically identifies the tests that were not conducted, and gives

   precise and credible information on how [Relator] knows what he alleges. This is sufficient to

   satisfy Rule 9(b).”)

          Under the Eleventh Circuit’s nuanced, case-by-case approach, other means are available to

   present the required indicia of reliability that a false claim was submitted. “Although there are no

   bright-line rules, our case law has indicated that a relator with direct, first-hand knowledge of the

   defendants' submission of false claims gained through her employment with the defendants may

   have a sufficient basis for asserting that the defendants actually submitted false claims.” Mastej,

   591 F. App'x at 704–05; see also U.S. ex rel. Walker v. R & F Properties of Lake County, Inc., 433

   F.3d 1349, 1360 (11th Cir.2005) (holding that Rule 9(b) was satisfied where the relator was a nurse

   practitioner in the defendant's employ whose conversations about the defendant's billing practices

                                                    13
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 14 of 23




   with the defendant's office manager formed the basis for the relator's belief that claims were

   actually submitted to the government).

          Cartwright misses the mark and relies heavily on U.S. ex rel. Atkins v. McInteer, 470 F.3d

   1350 (11th Cir. 2006), a case that, unlike here, involved highly individualized medical care

   decisions spanning multiple years, care providers, and patients. (See Motion to Dismiss at 9-10.)

   The court there found that “[j]ust like the Clausen plaintiff, though, Atkins fails to provide the next

   link in the FCA liability chain: showing that the defendants [medical providers] actually submitted

   reimbursement claims for the services he describes. Instead, he portrays the scheme and then

   summarily concludes that the defendants submitted false claims to the government for

   reimbursement.” Id. at 1359. Atkins is distinguishable, as the entire program at issue here is a

   government program. Unlike healthcare, where there are a wide variety of potential payers

   involved, both private and governmental, the only potential payer at issue here is the United States

   Department of State. Accordingly, there is no dispute that claims for reimbursement were

   submitted to the government.

          Further, Cartwright’s reliance on U.S. ex rel. Seal 1 v. Lockheed Martin Corp., 429 F.

   App’x. 818, 820 (11th Cir. 2011) is inapposite. (See Motion to Dismiss at 6.) Unlike in that case,

   (where the alleged false claims were made in reference to individual coats of paint and, as such,

   required great particularity to allege or deny) the false claims at issue here are readily discernible

   in the form of patently unprofitable repeated low-ball bids that Relator has shown were submitted

   to the government, and subsequent routine submission of fraudulent flag waivers. Id. Unlike

   layers of paint, Defendants here can easily identify their fraudulent flag waivers—they are a

   relatively simple form (see FAC ¶ 41) that are undoubtedly maintained in Defendants’ electronic

   systems. Further, in Lockheed, unlike here, the contractual requirements and terms at issue were

   not pled. See id. As detailed above in Section II, unlike the cases Cartwright relies upon, Relator

   has provided detailed examples of what items were submitted, and the scheme behind the

   submissions.



                                                     14
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 15 of 23




          Lastly, Cartwright confusingly raises the distinction between “factual” and “legal” falsity.

   (See Motion to Dismiss at 10.) False claims under the FCA may assume a variety of forms. “A

   factually false claim occurs ... when a supplier submits a claim that misidentifies the goods

   supplied or requests reimbursement for goods that it never provided.” [] On the other hand, “[a]

   claim is legally false when it rests on a false representation of compliance with an applicable

   federal statute, federal regulation, or contractual term.” United States v. Marder, 208 F. Supp. 3d

   1296, 1312 (S.D. Fla. 2016) (citing U.S. ex rel. Davis v. D.C., 793 F.3d 120, 124 (D.C. Cir. 2015))

   (internal quotation marks omitted). Legally false claims, otherwise known as false certifications,

   can “be either express or implied.” Id. (citations omitted).

          Here, as explained above, the submissions by Cartwright are both legally and factually

   false, and Cartwright’s demand for market analysis exceeds the Rule 9(b) FCA requirements (see

   Motion to Dismiss at 11). 2 In a case such as this, where the America-First policies are clear and
   explicit, and Defendants’ certifications are express, there is no need for a confusing analysis of

   “legal falsity” or market analysis.

                  2.      The “How” Has Been Properly Alleged

          As detailed in Section II above, the clear rules of the DOS (and GSA) have been violated.

   These rules are based on the “America-First” policy and nearly a century of maritime policy and

   regulation. The Merchant Marine Act of 1936 provides the GSA authority to set forth regulations

   requiring agencies not to pay or reimburse an officer or employee for travel or transportation

   expenses associated with a foreign vessel unless documentation indicates the necessity to do so.

   See 46 U.S.C. § 55302(b); see also FAC ¶ 25. The Cargo Preference Act of 1954 requires that:

   “at least 50 percent of the gross tonnage of all Government generated cargo -- meaning cargoes


   2
    Cartwright claims Relator only alleges facts that support Defendants’ false submissions by
   pointing to conduct after the “crackdown” by the DOS. (See Motion to Dismiss at 11.) This is
   not accurate. Relator details the pattern of Defendants’ submissions both before and after the
   DOS “crackdown.” (See FAC ¶¶ 52-69.) Further, Cartwright misrepresents Relator’s
   allegations pursuant to paragraph 74 of the FAC. Relator does not allege all Defendants’ rates
   skyrocketed. (See Motion to Dismiss at 5.) Rather, Relator alleges that “some” Defendants
   “barely broke-even or made a minor profit,” and “other Companies’ rates skyrocketed.”
                                                    15
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 16 of 23




   procured, furnished, or financed by the United States Government -- shall be transported on

   privately owned, U.S.-flag commercial vessels to the extent such vessels are available at fair and

   reasonable rates. The ‘at least 50 percent’ requirement is applicable to the extent such vessels are

   available at fair and reasonable rates, as determined by the Maritime Administration.” (The Cargo

   Preference Act of 1954 refers to Section 901(b) of the Merchant Marine Act of 1936, as amended

   in 46 U.S.C. § 1241(b), and codified in various subsequent documents 46 USC § 55305; 46 C.F.R.

   Part 381; see also FAC ¶ 26.) Indeed, the CHAMP Program includes cargoes that are subject to

   the Cargo Preference Act pursuant to 46 C.F.R. Part 381.2(b)(1), and (4). The Cargo Preference

   Act of 1954 is applied to and administered by all Federal departments and agencies (except the

   Department of Defense). See 46 C.F.R. Part 381.3. (FAC ¶ 27.)

          Further, the Code of Federal Regulations clearly states that the preference for privately

   owned U.S. Flag vessels applies to contractors and subcontractors working with the U.S.

   government. See 48 C.F.R. Part 47.503(a)(1); FAC ¶ 28. Accordingly, specific federal regulations

   and laws have been violated by Defendants, establishing the “how.” 3
                  3.      The “When” and “Where” are Properly Pled

          The “when” has been specified as 2008-2018. The “where” pertains to the international

   routes of Defendants, including Cartwright as outlined above in Section II.

          B.      The FAC Pleads the Requisite Element of Scienter

          Rule 9 on its face does not apply to the scienter requirement of the False Claims Act. See

   Rule 9(b) (“Malice, intent, knowledge, and other conditions of a person’s mind may be alleged


   3
     Cartwright relies upon JK Moving & Storage Inc.’s analysis of “underbidding.” (See Motion to
   Dismiss at n.7.) Cartwright, like JK Moving & Storage Inc., misses the mark in relying on
   “underbidding” cases. (See Motion to Dismiss, ECF No. 150 at 12-13.) This case is not
   premised only upon submission of a rate, but rather, improper certification of unavailability of
   U.S. carriers in securing government contracts—a material condition of awarding contracts and
   receiving payment from the DOS through the CHAMP program. The low-rate submissions
   evidence part of the scheme as outlined above, but unlike the cases JK Moving & Storage Inc.,
   (and now Cartwright) rely upon, this case is not about the bids alone. As explained further
   below in Section IV, C, these certifications of unavailability were material to the government
   awarding contracts and issuing payment to the TSPs.
                                                    16
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 17 of 23




   generally”); see also United States ex rel. Dildine v. Pandya, 389 F. Supp. 3d 1214, 1218 (N.D.

   Ga. 2019). Further, the Eleventh Circuit has held that Rule 9(b) may be relaxed in FCA cases

   where the relator has personal knowledge of the fraudulent conduct or personally participated in

   it. See U.S. ex rel. Matheny v. Medco Health Sols., Inc., 671 F.3d 1217, 1230 (11th Cir. 2012)

   (“[W]e are more tolerant toward complaints that leave out some particularities of the submissions

   of a false claim if the complaint also alleges personal knowledge or participation in the fraudulent

   conduct.”)

          C.      Relator Has Sufficiently Alleged Materiality

          “A misrepresentation about compliance with a statutory, regulatory, or contractual

   requirement must be material to the Government's payment decision in order to be actionable under

   the [FCA].” Universal Health Servs., Inc. v. United States, ex rel. Escobar, 136 S. Ct. 1989, 2002

   (2016). An alleged violation of a statute generally does not require further facts to establish

   materiality. See, e.g., United States ex rel. Heller v. Guardian Pharmacy, LLC, No. 1:18-CV-

   03728-SDG, 2021 WL 488305, at *16 (N.D. Ga. Feb. 10, 2021) (“In sum, the Court agrees with

   the position taken by the majority of courts to reach the issue and finds that Heller need not allege

   further facts to establish materiality beyond a facially plausible violation of the AKS.”)

          As outlined above, the “America-First” policy is longstanding, is codified in the statutes

   and regulations cited above, and noted in every contract for transport at issue in this case by the

   DOS and GSA. Further highlighting the mandate to use American vessels absent unavailability,

   there are significant penalties in place for TSPs when submitting bids and waivers, in addition to

   FCA liability. (FAC 46.) “An applicant shall submit an application in its own name for approval

   as a TSP. A firm that on its own behalf or on behalf of an agent (a) falsifies, conceals, or covers

   up by any trick, scheme, or device a material fact; (b) makes any false, fictitious or fraudulent

   statement or representation; or (c) makes or uses any false writing or document knowing the same

   to contain any false, fictitious or fraudulent statement or entry on any part of the application or on

   any document furnished pursuant to this HTOS is punishable by fines, imprisonment, or both.” 18



                                                    17
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 18 of 23




   U.S.C. § 1001; see also HTOS, Aug. 2010 Ed. § 2.7. Accordingly, the allegations against

   Cartwright and the other Defendants are clearly material violations.

          D.      The Public Disclosure Bar is Not Applicable

                  1.      Background

          Despite its short-hand name, the FCA’s public disclosure bar is not triggered by any public

   disclosure of any generalized information about potential violations of law. Even when the bar is

   implicated, an “original source” exception permits whistleblowers (like Relator) with significant

   information obtained independently of the relevant publicly disclosed information to proceed,

   because they “may still bring something of value to the table and thus deserve[] to benefit.” United

   States ex rel. Colquitt v. Abbott Lab’ys, 858 F.3d 365, 373 (5th Cir. 2017).

          The channels that trigger the public disclosure bar are very specific; the bar applies only

                  if substantially the same allegations or transactions as alleged in the action or claim
                  were publicly disclosed—

                  (i)    in a Federal criminal, civil, or administrative hearing in which
                  the Government or its agent is a party;

                  (ii)   in a congressional Governmental Accountability Office, or other
                  Federal report, audit, or investigation; or

                  (iii)   from the news media,

                  unless . . . the person bringing the action is an original source of the information.

   31 U.S.C. § 3730(e)(4)(A).

                  2.      No Relevant Public Disclosure Has Occurred

          A disclosure occurs where (1) the disclosure at issue occurred through one of the channels

   specified in the statute as outlined above; (2) the disclosure was ‘public’; and (3) the disclosure

   involves substantially the same allegations or transactions as alleged in the action or claim. See 31

   U.S.C. § 3730(e)(4). Here, none of the requirements can be met.

          Cartwright assumes, rather than shows, that Relator’s allegations are based on information

   that was publicly-disclosed within the meaning of the FCA. Cartwright alleges that because the

                                                    18
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 19 of 23




   bids are submitted and maintained on a GSA system (TMSS 2.0), they fall within the statute’s

   category of information that has been disclosed as a “report,” and relies upon JK Moving &

   Storage’s argument. (Motion to Dismiss at 14-15, n.9).

          However, the cases relating to “reports” are inapposite. First, the system is a cloud-based

   application specifically engineered to help customers meet transportation needs as an advanced

   management tool. The portal (which Cartwright and JK Moving & Storage cite) in fact states,

   “[t]his is a U.S. General Services Administration Federal Government computer system that is

   ‘FOR OFFICIAL USE ONLY.’” (Emphasis in original.) Therefore, the portal is not a “report” as

   contemplated by the public disclosure bar. Moreover, fatal to Defendants’ argument, unlike the

   cases cited, the GSA TMSS 2.0 system is not accessible to the public. The Portal requires login

   credentials and is designed for CHAMP participants. Finally, the FAC references the portal to

   highlight the bid submissions; but using the portal to highlight a part of the scheme does not qualify

   as the same “allegations or transactions” in the complaint. Defendants’ systematic submission of

   false foreign flag waiver certifications has not been made public or quasi-public in any manner. 4


   4
     After the 2010 amendments, the Eleventh Circuit, along with other circuits, held the bar is no
   longer jurisdictional. U.S. ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 810 (11th Cir. 2015)
   (“We conclude that the amended § 3730(e)(4) creates grounds for dismissal for failure to state a
   claim rather than for lack of jurisdiction. The plain language of the new provision commands this
   interpretation: it instructs courts to dismiss an action when the public disclosure provision applies.)
   Accordingly, challenges based on the post-2010 provision should be evaluated under the highly
   deferential standards of Rule 12(b)(6). United States ex rel. Moore & Co. v. Majestic Blue
   Fisheries, LLC, 812 F.3d 294, 300 (3rd Cir. 2016) (reversing district court which should have
   decided public disclosure bar motion under Rule 12(b)(6)).

   The 2010 amendments also materially changed the original source definition. Previously, a relator
   needed “direct and independent knowledge of the information on which the allegations are based.”
   31 U.S.C. § 3730(e)(4) (1986).         Congress removed the “direct” knowledge requirement, and
   the statute now requires only “knowledge that is independent of and materially adds to the publicly
   disclosed allegations or transactions.” Id. § 3730(e)(4)(B) (2010). Additionally, post-amendment
   the bar only applies to “federal” court or administrative proceedings. See Osheroff, 776 F.3d at
   812. Here, neither version of the public disclosure bar is applicable. In any event, even if somehow
   Cartwright could argue the GSA “Features of TMSS 2.0” could qualify as a public disclosure,
   Relator is an original source as an insider in the industry with details relating to the schemes of
   fraudulent submissions.

                                                     19
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 20 of 23




                                       V.      CONCLUSION

          For the foregoing reasons, Relator respectfully requests the Court deny Cartwright’s

   Motion to Dismiss, or alternatively, grant leave to amend.


  Dated: August 31, 2021                       Respectfully submitted,
                                                /s/ Ryon McCabe
                                                Ryon McCabe (FL 009075)
                                                rmccabe@mccaberabin.com
                                                MCCABE RABIN, P.A.
                                                1601 Forum Pl #201
                                                West Palm Beach, FL 33401
                                                Telephone (561) 659-7878

                                                COTCHETT, PITRE & MCCARTHY, LLP
                                                Justin T. Berger (admitted pro hac vice)
                                                Sarvenaz J. Fahimi (admitted pro hac vice)
                                                San Francisco Airport Office Center
                                                840 Malcolm Road
                                                Burlingame, CA 94010

                                                LAW OFFICES OF PAUL PELLETIER
                                                Paul E. Pelletier (admitted pro hac vice)
                                                3500 Morningside Drive
                                                Fairfax, VA 22031

                                                Attorneys for Relator Sedona Partners LLC




                                                  20
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 21 of 23




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 31, 2021 I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached Service

   List in the manner specified, either via transmission of a Notice of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Electronic Filing.


                                                  /s/ Ryon McCabe
                                                  Ryon McCabe (FL 009075)




                                                    21
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 22 of 23




                                           SERVICE LIST

             UNITED STATES OF AMERICA ex rel. SEDONA PARTNERS LLC,
                                      v.
                       ABLE MOVING & STORAGE, INC., et al.

                              Case No. 20-CV-23242-BLOOM/Louis
                         U.S. District Court, Southern District of Florida

    James A. Weinkle                              Matthew J. Landley
    Assistant United States Attorney              mlangley@beneschlaw.com
    Office of the United States Attorney          Benesch, Friedlander, Coplan & Aranoff,
    Southern District of Florida                  LLP
    99 N.E. 4th Street, Suite 300                 71 South Wacker Drive, Ste. 1600
    Miami, Florida 33132                          Chicago, IL 60606-4637
    James.Weinkle@usdoj.gov                       312.212.4949
    Counsel for United States of America          Counsel for DeWitt Companies Limited, LLC

    Robert Harris                                 Stephen Chahn Lee
    rharris@stackfernandez.com                    slee@beneschlaw.com
    gmartich@stackfernandez.com                   Benesch, Friedlander, Coplan & Aronoff,
    Sammy Epelbaum                                LLP
    sepelbaum@stackfernandez.com                  71 S. Wacker Drive, Ste. 1600
    Stack Fernandez & Harris, PA                  Chicago, IL 60606
    1001 Brickell Bay Drive, Ste. 2650            312.624.6361
    Miami, FL 33131                               Pro Hac Vice DeWitt Companies Limited,
    Counsel for Paxton Van Lines, Inc.            LLC

    Stuart A. Berman                              Michael B. Silverstein
    saberman@lerchearly.com                       msilverstein@beneschlaw.com
    Lerch, Early & Brewer, Chtd.                  Benesch, Friedlander, Coplan & Aronoff,
    7600 Wisconsin Avenue, Ste. 700               LLP
    Bethesda, MD 20814                            41 South High Street, Ste. 2600
    301.657.0729                                  Columbus, OH 43215
    Pro Hac Vice Paxton Van Lines, Inc.           614.223.9362
                                                  Pro Hac Vice DeWitt Companies Limited,
    Christopher W. Wadsworth,                     LLC
    cw@wmd-law.org
    pleadings@wmd-law.org
    Wadsworth, Margrey & Dixon, LLP
    261 NE 1st Street, 5th Fl.
    Miami, FL 33132
    305.777.1000
    Counsel Able Moving & Storage, Inc.




                                                22
Case 1:20-cv-23242-BB Document 171 Entered on FLSD Docket 08/31/2021 Page 23 of 23




    Barry A. Postman                           Andrew M. Gordon
    Barry.postman@csklegal.com                 agordon@hinshawlaw.com
    Sara.ghent@csklegal.com                    Hinshaw & Culbertson, LLP
    Justin C. Sorel                            One East Broward Blvd., Ste. 1010
    Justin.sorel@csklegal.com                  Ft. Lauderdale, FL 33301
    Loren.ryan@csklegal.com                    954.467.7900
    Cole, Scott & Kissane, P.A.                Counsel for New World Van Lines, Inc.
    222 Lakeview Avenue, Ste. 120
    West Palm Beach, FL 33401                  Brian R. Zeeck
    Counsel for Hilldrup Companies, Inc.       bzeeck@hinshawlaw.com
                                               Hinshaw & Culbertson, LLP
    Maura K. Monaghan                          151 North Franklin Street, Ste. 2500
    mkmonaghan@debevoise.com                   Chicago, IL 60606
    Melanie M. Burke                           312.704.3028
    mburke@debevoise.com                       Pro Hac Vice New World Van Lines, Inc.
    Kristin D. Kiehn
    kdkiehn@debevoise.com                      Craig B. Shapiro
    Debevoise & Plimpton LLP                   cshapiro@belaw.cc
    919 Third Ave.                             Buchbinder & Elegant, P.A.
    New York, NY 10022                         46 S.W. 1st Street, 4th Fl.
    Pro Hac Vice Hilldrup Companies, Inc.      Miami, FL 33130
                                               305.358.1515
    R. Eric Bilik                              Counsel for Western Express Forwarding,
    ebilik@mcguirewoods.com                    LLC
    Sean P. Walsh
    swalsh@mcguirewoods.com                    Thomas F. Murphy tmurphy@dclawfirm.com
    McGuire Woods, LLP                         Friedlander Misler, PLLC
    50 North Laura Street, Ste. 3300           5335 Wisconsin Avenue, NW
    Jacksonville, FL 32202-3661                Ste. 660
    904.798.3200                               Washington, DC 20015
    Counsel for J.K. Moving & Storage, Inc.    202.872.080
                                               Pro Hac Vice Western Express Forwarding,
                                               LLC




                                              23
